Judgments reversed and new trial granted, with costs to abide the event. We conclude that ambiguities present in the written contract of employment make doubtful the intent of the parties and present questions of fact to be determined by a jury upon proof of circumstances surrounding the execution of the contract, which evidence *Page 664 
must be consistent with the terms of the agreement and explanatory of its meaning. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ.